          Case 6:20-cv-01083-ADA Document 35 Filed 08/23/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A
 BRAZOS LICENSING AND
 DEVELOPMENT,                                         Civil Action No. 6:20-cv-1083-ADA

                                                      JURY TRIAL DEMANDED
         Plaintiff,

         v.

 ARISTA NETWORKS, INC.,

         Defendant.


   AMENDED STATUS REPORT RE: INTER-DISTRICT MOTION TO TRANSFER

       Pursuant to the Court’s August 18, 2021 Second Amended Standing Order Regarding

Motion for Inter-District Transfer, Defendant Arista Networks, Inc. hereby notifies the Court that

its motion to transfer the above-captioned case to the Northern District of California is not yet fully

briefed and ready for resolution. Arista filed its motion to transfer on June 16, 2021. Plaintiff

WSOU served venue discovery in the form of requests for production, interrogatories, and a

30(b)(6) deposition notice, on June 21, 2021. Arista timely responded to WSOU’s discovery and

WSOU deposed Arista’s 30(b)(6) witness on venue topics and his declaration in support of the

transfer motion on July 23, 2021.

       On August 3, 2021, WSOU indicated to Arista that WSOU plans to file its opposition to

Arista’s transfer motion on August 31, 2021, and make any declarant WSOU might use available

for deposition promptly such that Arista could file its reply brief on September 14, 2021. The

Court has not yet entered a Scheduling Order for the case but, pursuant to an April 28, 2021 email




                                                  1
         Case 6:20-cv-01083-ADA Document 35 Filed 08/23/21 Page 2 of 3




received from the Court and reflected in the parties’ proposed Scheduling Order (Dkt. 24), the

Markman hearing is currently scheduled for September 20, 2021.

Dated: August 23, 2021                            Respectfully submitted,

                                                  /s/ Paige Arnette Amstutz

                                                  Paige Arnette Amstutz
                                                  pamstutz@scottdoug.com
                                                  SCOTT DOUGLASS & MCCONNICO LLP
                                                  303 Colorado Street, Suite 2400
                                                  Austin, TX 78701
                                                  Tel: (512) 495-6300
                                                  Fax: (512) 495-6399

                                                  Douglas E. Lumish (pro hac vice)
                                                  Jeffrey G. Homrig (pro hac vice)
                                                  Richard G. Frenkel (pro hac vice)
                                                  Linfong Tzeng (pro hac vice)
                                                  LATHAM & WATKINS, LLP
                                                  140 Scott Drive
                                                  Menlo Park, CA 94025
                                                  Tel: (650) 328-4600
                                                  Fax: (650) 463-2600
                                                  Doug.Lumish@lw.com
                                                  Jeff.Homrig@lw.com
                                                  Rick.Frenkel@lw.com
                                                  Linfong.Tzeng@lw.com

                                                  Brian Lewis (pro hac vice)
                                                  Amit Makker (pro hac vice)
                                                  LATHAM & WATKINS, LLP
                                                  505 Montgomery Street, Suite 2000
                                                  San Francisco, CA 94111
                                                  Tel: (415) 391-0600
                                                  Fax: (415) 395-8095
                                                  Brian.Lewis@lw.com
                                                  Amit.Makker@lw.com

                                                  Attorneys for Defendant
                                                  Arista Networks, Inc.



                                              2
         Case 6:20-cv-01083-ADA Document 35 Filed 08/23/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on August 23, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                           /s/ Paige Arnette Amstutz
                                           Paige Arnette Amstutz




                                              3
